Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Bailey’s system clusters micro-blog messages received over a first period of time, scores the clustered messages, generates classification rules from the knowledge base; and matches the scored messages to information requests. Bailey uses a document feature vector that comprises sentiments as well as frequency scores for all the terms in the message. However, Bailey fails to teach that the scores are calculated using the provided formula in the claim. Furthermore, Miyabe fails to teach this score calculation. Miyabe teaches an equation to calculate the degree of importance of a word or a compound word. For these reasons, the cited prior art of Bailey’s and Miyabe, alone or in combination do not fairly teach the claimed combination of features.
Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. 		Regarding claims 1, 13 and 17, the applicant argues that Bailey does not teach the features of claim 1 such as “based on a frequency of occurrence of the term in the received .
Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner contends that p. 0048 of Bailey discloses that a document feature vector (DFV) is assembled, the document feature vector contains sentiment values and token frequency values. It is correct that the DFV is assembled for each message. However, the cited paragraph clearly teaches that the DFV contains token values (score value of the term) which are based on frequency of occurrence and sentiment analysis of the messages, which is consistent with the language of the limitation in the claim. Furthermore, p. 0046 of Bailey teaches that any term not found in the “look-up table,“ is ignored, in which sentiment values or valences are assigned to a set of words in the table. This is different from the cited portion of p. 0042 where any new tokens are assigned a unique identification number and entered into the “token dictionary.” The teaching of p. 0042 is consistent with the language of the claim limitation because any new token that is not found in the token dictionary is entered into the token dictionary. Furthermore, while the examiner agrees that Indukuri requires that the terms that are identified be terms that are already in the database, namely the slang dictionary, as shown above, Bailey does teach identifying new tokens that are not in the token dictionary. The combination of Bailey and Indukuri would result in the claimed subject matter.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 1-3, 5-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US PG Pub 20100312769) in view of Indukuri (US PG Pub 20120259617).	As per claims 1, 13 and 17, Bailey discloses a method, computer program product and apparatus comprising: 	a processor (Bailey; Fig. 2, item 223; p. 0028 – parallel processing servers); and 	a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor (Bailey; Fig. 3, item 250; p. 0028 - Cache and memory 250 are used primarily in the operation of parallel processing servers 223), cause the processor to: 	receive multiple messages comprising natural language from one or more public social media systems (Bailey; Fig. 3, item 310; p. 0034 - Input step 310 receives messages from one or more micro-blog platforms, such as Twitter, illustratively by accessing the applications programming interfaces (APIs) for the micro-blog and retrieving publicly available messages; p. 0025 – using messages from public social media platforms such as Twitter); 	decide using the content of a knowledge base, whether at least one message of the received messages has a positive or a negative sentiment (Bailey; Fig. 4, item 470; p. 0046 – determine message level sentiment); .
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, computer program product and apparatus of Baily to include based on a frequency of occurrence of the term in the messages and the sentiment of the messages in that the term occurs, calculate a score value of the term, as taught by Indukuri, in order to perform better sentiment classification of terms that are difficult to understand such as slang terms by calculating a polarity score of each of the terms (Indukuri; p. 0003-0004)	As per claims, 2, 14 and 18, Bailey in view of Indukuri discloses the method, computer program product and apparatus of claims 1, 13 and 17, further comprising: classifying the received messages into a positive set of messages having a positive sentiment and a negative set of messages having a negative sentiment (Bailey; Fig. 3, item 325; p. 0033 – sentiment classification), wherein the term is extracted from the message of one of the positive set of messages or the negative set of messages (Bailey; Fig. 4, item 450; p. 0042 – normalized tokens are compared with the contents of the token dictionary that is maintained in database 261 and any new tokens (not present in the database) are assigned a unique identification number) and wherein the frequency of occurrence is the fraction of messages of the one of the positive set of messages and negative set of messages that contain the term (Bailey; Fig. 4, item 460; p. 0043 - An IDF table identifies the rarity of a token (frequency of occurrence) or tuple/phrase in a group of messages).	As per claims 3, 15 and 19, Bailey in view of Indukuri discloses the method, computer program product and apparatus of claims 2, 14 and 18, further comprising: for each set of the positive set of messages and the negative set of set messages: identifying terms in each message of the set (Bailey; Fig. 4, item 450; p. 0042 – normalized tokens are compared with the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658